Court of Appeals
                               First District of Texas
                                      BILL OF COSTS

                                       No. 01-14-00217-CV

                                          Ruben Grijalva

                                                v.

                                 Bally Total Fitness Corporation

           NO. 2011-42189 IN THE 334TH DISTRICT COURT OF HARRIS COUNTY


  TYPE OF FEE             CHARGES            PAID/DUE               STATUS                PAID BY
     MT FEE                $10.00           09/17/2014               E-PAID                  ANT
SUPP CLK RECORD            $15.00           09/16/2014                PAID                   APE
     MT FEE                $10.00           08/26/2014               E-PAID                  APE
     MT FEE                $10.00           08/26/2014               E-PAID                  APE
SUPP CLK RECORD             $9.00           07/31/2014                PAID                   ANT
     MT FEE                $10.00           05/20/2014               E-PAID                  ANT
   CLK RECORD              $249.00          04/08/2014                PAID                   ANT
     MT FEE                $10.00           04/04/2014               E-PAID                  ANT
STATEWIDE EFILING          $20.00           03/20/2014               E-PAID                  ANT
      FILING               $175.00          03/20/2014               E-PAID                  ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $518.00.

                 Court costs in this case have been taxed in this Court’s judgment

      I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                              IN TESTIMONY WHEREOF, witness my
                                                              hand and the seal of the Court of Appeals for the
                                                              First District of Texas, this June 12, 2015.